DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (US 2017/0346177).
In regards to claim 1, Nagata discloses of a radome for use with an automotive radar antenna (for example see Paragraphs 0001 and 0038), comprising: a cover configured to cover a printed circuit board (PCB, for example 510, 94) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array (for example see 530a, Paragraphs 0056-0057) and at least one receive radiating element array (for example see 530b, Paragraphs 0056-0057); said cover comprising a first substantially hallow half cylinder portion (for example 521, 92) located over said at least one transmit radiating element array (530a); and said cover comprising a second substantially hallow half cylinder portion (for example 522, 93) located over said at least one receive radiating element array (530b).  
In regards to claim 3, Nagata discloses of the radome according to claim 1, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) have a thickness of approximately one-half relative wavelength (for example see Figs 11A-11B, 12A, 14, 16 and Paragraph 0069).  
In regards to claim 7, Nagata discloses of the radome according to claim 1, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) have different radii of curvature (for example see Figs 11A-11B, 12A, 14, 16).  
In regards to claim 8, Nagata discloses of the radome according to claim 1, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) are configured at a first particular height and a second particular height, respectively, above said PCB (510, 94; for example see Figs 11A-11B, 12A, 14, 16).  
In regards to claim 9, Nagata discloses of an automotive vehicle radar antenna, comprising: a housing mountable on an automotive vehicle (for example see Paragraphs 0001 and 0038) and having an interior, said housing configured to secure within said interior a printed circuit board (PCB, for example 510, 94) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array (for example see 530a, Paragraphs 0056-0057) and at least one receive radiating element array (for example see 530b, Paragraphs 0056-0057); a radome configured to cover and enclose said PCB; said cover comprising a first substantially hallow half cylinder portion (for example 521, 92) located over said at least one transmit radiating element array (530a); and said cover comprising a second substantially hallow half cylinder portion (for example 522, 93) located over said at least one receive radiating element array (530b, see Figs 11A-11B, 12A, 14, 16).  
In regards to claim 14, Nagata discloses of the radar antenna according to claim 9, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) have a thickness of approximately one-half relative wavelength (for example see Figs 11A-11B, 12A, 14, 16 and Paragraph 0069).  
In regards to claim 17, Nagata discloses of the radar antenna according to claim 9, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) have different radius of curvature (for example see Figs 11A-11B, 12A, 14, 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2017/0346177) in view of Ahmadloo (US 2020/0403307).
In regards to claim 2, Nagata discloses of the radome according to claim 1 as found within the explanation above, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) comprise a dielectric material (for example see Paragraph 0069). 
However, Nagata does not explicitly disclose of wherein the dielectric material is selected from a group consisting of thermoplastic polyetherimide based polymer, fiberglass, plastic, polytetrafluoroethylene (PTFE), PTFE coated fabric, and polyurethane.  
Ahmadloo discloses of a radome (for example 110) for use with an automotive radar antenna (for example see Paragraphs 0002-0003, 0012, 0019, 0022-0023), comprising: a cover configured to cover a printed circuit board (PCB, for example 102) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array (for example see 112, 114 and Paragraph 0024) and at least one receive radiating element array (for example see 116, 118, 120, 122 and Paragraph 0024); said cover comprising a first substantially hallow half cylinder portion (for example 134) located over said at least one transmit radiating element array (112, 114); and said cover comprising a second substantially hallow half cylinder portion (for example 132) located over said at least one receive radiating element array (116, 118, 120, 122, see Figs 2-4); wherein the radome comprises a dielectric material selected from a group consisting of thermoplastic polyetherimide based polymer, fiberglass, plastic, polytetrafluoroethylene (PTFE), PTFE coated fabric, and polyurethane (for example see Paragraph 0024, polymers, thermoplastic and glass fiber are listed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric material of an antenna radar radome being a low loss material such as a thermoplastic, polymer or glass fiber as taught by Ahmadloo for providing a structural protective covering that will also not inhibit the qualities of the RF signals sent/received by the antenna device.
In regards to claim 13, Nagata discloses of the radar antenna according to claim 9 as found within the explanation above, wherein said first substantially hallow half cylinder portion (521, 92) and said second substantially hallow half cylinder portion (522, 93) comprise a dielectric material (for example see Paragraph 0069).
However, Nagata does not explicitly disclose of wherein the dielectric material is selected from a group consisting of thermoplastic polyetherimide based polymer, fiberglass, plastic, polytetrafluoroethylene (PTFE), PTFE coated fabric, and polyurethane.  
Ahmadloo discloses of an automotive vehicle radar antenna, comprising: a housing mountable on an automotive vehicle (for example see Paragraphs 0002-0003, 0012, 0019, 0022-0023) and having an interior, said housing configured to secure within said interior a printed circuit board (PCB, for example 102) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array (for example see 112, 114 and Paragraph 0024) and at least one receive radiating element array (for example see 116, 118, 120, 122 and Paragraph 0024); a radome (for example 110) configured to cover and enclose said PCB; said cover comprising a first substantially hallow half cylinder portion (for example 134) located over said at least one transmit radiating element array (112, 114, see Figs 2-4); and said cover comprising a second substantially hallow half cylinder portion (for example 132) located over said at least one receive radiating element array (116, 118, 120, 122, see Figs 2-4); wherein the radome comprises a dielectric material selected from a group consisting of thermoplastic polyetherimide based polymer, fiberglass, plastic, polytetrafluoroethylene (PTFE), PTFE coated fabric, and polyurethane (for example see Paragraph 0024, polymers, thermoplastic and glass fiber are listed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric material of an antenna radar radome being a low loss material such as a thermoplastic, polymer or glass fiber as taught by Ahmadloo for providing a structural protective covering that will also not inhibit the qualities of the RF signals sent/received by the antenna device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ngata et at. (US 2017/0346177).
In regards to claim 6, Ngata discloses of the radome according to claim 1 as found within the explanation above, wherein cited prior art discloses that a thickness or radius of curvature of a radome influences the antenna outputs (see Paragraph 0006).
However, Nagata does not explicitly disclose of wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion have the same radius of curvature.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second hallow half cylinder portions with the same radius of curvature since as an obvious matter of design choice the reduce the influence of effect of the radome on the signals output from the antenna device since such a modification would have merely involved a mere change in size of a component. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955)) 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ngata et al. (US 2017/0346177) in view of Thiam et al. (US 2018/0083348).
In regards to claims 10-12, Nagata discloses of the radar antenna according to claim 9 as found within the explanation above.
However, Nagata does not explicitly disclose of where said radome further comprises a plurality of fins extending from a surface thereof, said plurality of fins configured to secure said radome to said housing; where said fins are configured to snap-fit said housing and where said fins are configured to be fastened to said housing via screws.  
Thiam discloses of an automotive vehicle antenna, comprising: a housing (for example 156) mountable on an automotive vehicle (for example see Paragraphs 0005 and 0045) and having an interior, said housing configured to secure within said interior a printed circuit board (PCB, for example 152, see Paragraphs 0038-0042) on which a radiating element (for example 132) is formed; a radome (for example 108) configured to cover and enclose said PCB (152) and the radiating element (132, for example see Figs 1-6 and Paragraphs 0043-0044); wherein the radome (108) further comprises a plurality of fins extending from a surface thereof for securing the radome to the housing (156); where said fins are configured to snap-fit to said housing or fastened to the housing via screws (for example see Figs 1-4 and Paragraph 0043-0044, 0052, shows sealing member, screws and other mechanical fasteners to extend and connect 108 and 156).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have fins extending from the radome to secure the radome to the housing via snap-fit or with screws as taught by Thiam for protecting components of the antenna device from ingress of contaminants that may detrimentally affect the function or operability of the antenna device.

Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the radome according to claim 1, wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that phase delay for electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array therethrough, respectively, are substantially equal, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 5, the prior art does not disclose of the radome according to claim 1, wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array, respectively, are incident thereon at a substantially perpendicular angle, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 15, the prior art does not disclose of the radar antenna according to claim 9, wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that phase delay for electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array therethrough, respectively, are substantially equal, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 16, the prior art does not disclose of the radar antenna according to claim 9, wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array, respectively, are incident thereon at a substantially perpendicular angle, nor would it have been obvious to one of ordinary skill in the art to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844